UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK                                                NOT FOR PUBLICATION
------------------------------------------------------------------
In re
         Michael C. Santoro                                                 Case No. 18-11077 K
         Amelia M. Santoro
                                                 Debtor(s)
------------------------------------------------------------------
         MATTHEW ROUNDS
         BARBARA ROUNDS
                                                 Plaintiffs                 A.P. No. 18-1033 K
                      v.
         MICHAEL C. SANTORO
         AMELIA M. SANTORO
                                                 Defendants
------------------------------------------------------------------




                                              Raymond C. Stilwell, Esq.
                                                  Attorney for Plaintiffs
                                                4476 Main Street #120
                                                  Amherst, NY 14226




                                             Michael C. Santoro, Pro se
                                              Amelia M. Santoro, Pro se
                                                  Debtors/Defendants
                                                  305 Oakwood Drive
                                                Williamsville, NY 14221




     Case 1-18-01033-MJK, Doc 35, Filed 07/15/19, Entered 07/15/19 15:58:04,
                      Description: Main Document , Page 1 of 4
  DECISION AND ORDER DENYING PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                   AND RESTORING CASE TO CALENDAR



        On or about August 23, 2016, Debtors Michael and Amelia Santoro, owners and/or officers

of ANA Construction Services, Inc. entered into a contract with Plaintiffs Matthew and Barbara

Rounds for the renovation of a house owned by Plaintiffs on Wehrle Drive in the Town of Amherst,

NY. Payments were made and some work was performed. At some point, Plaintiffs (who

resided in California) became dissatisfied with the work being performed and eventually filed an

action in New York State Supreme Court alleging breach of contract, negligence, breach of

fiduciary duty and fraud.    A judgment by default was entered on October 13, 2017 against the

Debtors and their corporation in the approximate amount of $100,000 plus interest.


        On May 31, 2018, Debtors filed a petition for relief under Chapter 7 of the Bankruptcy

Code, listing Plaintiffs as judgment creditors on Schedule D. Plaintiffs initiated this action by filing

a timely complaint asking this Court to determine that the debt owing to them was not subject to

discharge pursuant to sections 523 (a)(2) and (4).


       Plaintiffs contend that Debtors are liable in the sum of $100,000 for obtaining money from

Plaintiffs by false pretenses, false representation or actual fraud and, in addition, they allege that

the parties entered into a fiduciary relationship and Debtors obtained money from Plaintiffs

fraudulently while acting in a fiduciary capacity.


       Debtors filed an Answer, pro se and discovery ensued. Plaintiffs then brought a motion

to compel discovery, which motion was granted insofar as to compel Debtors appearance for a

deposition and to provide discovery (documents) with that portion of the motion seeking further

relief being adjourned to a later date.


        Subsequently, Plaintiffs by their attorney Raymond C. Stilwell, Esq., filed a Motion for

Summary Judgment against the Debtors/Defendants, and this matter came before the Court on


                                                  -2-
    Case 1-18-01033-MJK, Doc 35, Filed 07/15/19, Entered 07/15/19 15:58:04,
                     Description: Main Document , Page 2 of 4
June 5, 2019. After hearing oral argument by Plaintiffs’ attorney and Debtor/Defendant Michael

Santoro pro se in opposition thereto, this Court reserved decision.


        Unlike the case of Broadway Warehouse (In re Schmitt, 554 B.R. 589 (Bankr. W.D.N.Y.

2016)), in which this Court ruled that a debt was nondischargeable due to a state court judgment

on all causes of action (including fraud and failure to keep business records) pursuant to NYCPLR

§3126 where the defendants failed to comply with a state court judge’s order to produce

documents, the default judgment taken in the state court action in the instant case is not on its

face sufficient to be deemed nondischargeable. (Said judgment does fix the amount of a claim

(Kellernan v. Andrijevic, 825 F.2d 692 (2d Cir. 1987), but does not compel this Court to make a

finding of nondischargeability under §523(a)(2) or (4).) In addition, were this Court to make such

a finding, evidence of the cost of the breach to Plaintiffs would need to be presented at a hearing

as it may be that the state court judgment was based on contract damages, while the matter

before this Court must address only actual damages directly attributable to a breach of fiduciary

duty.


        Plaintiffs’ motion papers present arguments objecting to discharge due in part to violations

of specific sections of the New York State Lien Law. While the Complaint includes a cause of

action for fraud while operating in a fiduciary capacity, Rule 7009 which adopts F.R.Civ. Proc.

Rule 9 requires special matters such as fraud to be pled with particularity. In much the same

way here as in the case of Collins and Ridsdale, 286 B.R. 225 (Bank. W.D.N.Y. 2002) aff’d 2003

WL 23350125 (W.D.N.Y. ), this Court chooses to exercise its discretion to allow the creditors to

amend their pleading to conform to the proof adduced in discovery. The Debtors will have the

opportunity to file a responsive pleading and further discovery can be had.


        Therefore, Plaintiffs’ Motion for Summary Judgment is denied without prejudice. Plaintiffs

have permission to file an Amended Complaint to plead the Lien Law cause of action argued in

its motion papers and Plaintiffs’ Motion to Compel (Doc. #12) is hereby restored to the


                                                    -3-
    Case 1-18-01033-MJK, Doc 35, Filed 07/15/19, Entered 07/15/19 15:58:04,
                     Description: Main Document , Page 3 of 4
Court’s calendar to be heard on August 21, 2019 at 10 am in the 5th Floor - Wyoming Courtroom,

US Courthouse, 2 Niagara Square, Buffalo, NY 14202.


       SO ORDERED.


       Dated: Buffalo, New York
               July 15, 2019

                                                        /s/ Michael J. Kaplan
                                                   __________________________
                                                                U.S.B.J.




   Case 1-18-01033-MJK, Doc 35, Filed  -4-07/15/19, Entered 07/15/19 15:58:04,
                    Description: Main Document , Page 4 of 4
